IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

KEVIN DIEP, derivatively on behalf of     )
EL POLLO LOCO HOLDINGS, INC.,             )
                                          )
             Plaintiff,                   )
       v.                                 )   C.A. No. 12760-CM
                                          )
STEPHEN J. SATHER, LAURANCE               )
ROBERTS, EDWARD VALLE, KAY                )
BOGEAJIS, DOUGLAS K.                      )
AMMERMAN, SAMUEL N.                       )
BORGESE, and TRIMARAN POLLO               )
PARTNERS, L.L.C.,                         )
                                          )
             Defendants,                  )
                                          )
       and                                )
                                          )
EL POLLO LOCO HOLDINGS, INC.,             )
                                          )
             Nominal Defendant.           )

                           MEMORANDUM OPINION

                           Date Submitted: April 23, 2021
                            Date Decided: July 30, 2021

Peter B. Andrews, Craig J. Springer, David M. Sborz, ANDREWS & SPRINGER LLC,
Wilmington, Delaware; Hung G. Ta, JooYun Kim, Natalia D. Williams, HUNG G. TA,
ESQ. PLLC, New York, New York; Peter Safirstein, Elizabeth S. Metcalf, SAFIRSTEIN
METCALF LLP, New York, New York; Counsel for Plaintiff.

Kurt M. Heyman, Elizabeth A. DeFelice, Jamie L. Brown, HEYMAN ENERIO
GATTUSO & HIRZEL LLP, Wilmington, Delaware; Adam H. Offenhartz, GIBSON,
DUNN & CRUTCHER LLP, New York, New York; Tyler H. Amass, GIBSON, DUNN
& CRUTCHER LLP, Denver, Colorado; Counsel for the Special Litigation Committee.

McCORMICK, C.
         El Pollo Loco Holdings, Inc. (“EPL” or the “Company”) owns and franchises fast-

casual restaurants with a chicken-based menu. The Company raised its menu prices three

times between July 2014 and January 2015 while simultaneously experimenting with new

variations on its menu. Customers were not crazy about the changes. During a May 2015

earnings call, the Company announced lowered guidance for the second quarter but

downplayed factors that may have led to the decline. Company insiders later sold large

amounts of their EPL stock before second-quarter results were announced and the price of

the Company’s stock dropped.

         EPL stockholders asserted insider trading claims in this court and in federal court.

After this court denied a motion to dismiss, the Company formed a special litigation

committee to investigate the claims. The committee concluded that the information on

which the insiders allegedly traded was immaterial and that the insiders lacked the scienter

to support the stockholders’ claims. The committee then moved to dismiss the complaint.

         Under Zapata Corporation v. Maldonado,1 when resolving a motion to dismiss filed

by a special litigation committee, the court evaluates the independence and good faith of

the committee and the bases supporting its conclusions. The court then applies its own

independent business judgment to determine whether dismissal is in the best interests of

the corporation. This decision finds that the special litigation committee has met its burden

under Zapata and grants the motion to dismiss.




1
    430 A.2d 779 (Del. 1981).
I.        FACTUAL BACKGROUND

          The factual background is drawn from the record submitted by the special litigation

committee and the plaintiff, which includes the special litigation committee report (the

“SLC Report”), the 408 exhibits attached to the report, transcripts of the depositions taken

of two of the committee’s members, and a handful of additional exhibits that speak to the

committee’s investigation and the independence of its members.2

          A.     El Pollo Loco

          The Company is a Delaware corporation headquartered in Costa Mesa, California.3

It describes itself as “a differentiated and growing restaurant concept that . . . offer[s] the

quality of food and dining experience typical of fast casual restaurants while providing the

speed, convenience, and value typical of traditional quick-service restaurants.”4

          The Company strives to offer its customers “healthier alternatives to traditional food

on the go” and to appeal to “a wide variety of socio-economic backgrounds.”5 True to its




2
 See C.A. No. 12760-CM, Docket (“Dkt.”) 62 Ex. A (“SLC Report”); Dkts. 62–136 (SLC
Report Exhibits); Dkt. 164 (“Brown Decl.”) Exs. A–C (attaching deposition transcripts and
SLC correspondence); Dkt. 168 Exs. A–D (attaching deposition transcript excerpts and
additional exhibits); Dkt. 172 Exs. D–H (same).
3
    SLC Report at 3.
4
  SLC Report Ex. 323 at 3. The restaurant industry classifies “limited service” restaurants
as either “QSR”—quality service restaurants—or “fast casual.” The Company describes
itself as “QSR+” because it combines “the food and dining experience of a fast casual
restaurant and the speed, value, and convenience of a QSR.” Id.
5
    Id.


                                                2
name, EPL’s menu primarily comprises “chicken meals” and its signature product is a

“citrus-marinated fire-grilled chicken.”6

          B.       Trimaran Buys EPL.

          In November 2005, the private equity firm Trimaran Capital Partners (“Trimaran”)

acquired EPL for approximately $400 million through an acquisition vehicle, defendant

Trimaran Pollo Partners, LLC (“Pollo Partners”).7 Dean Kehler is one of Trimaran’s

founders and sits on the EPL board of directors.8 He is also one of two managing members

of Trimaran Capital, L.L.C., which is the managing member of Pollo Partners.9

          Pollo Partners’ membership comprises entities under Trimaran’s umbrella, with one

exception—private equity firm Freeman Spigoli & Co (“Freeman Spigoli”).10 Until

June 30, 2015, four of EPL’s seven directors were affiliates of either Trimaran or Freeman

Spigoli. EPL’s board expanded to eight directors, including Kehler and two others

affiliated with either Trimaran or Freeman Spigoli.11



6
    Id.
7
    SLC Report at 5.
8
    Id. at 4, 7.
9
    Id. at 5–6.
10
     Id. at 6.
11
   Id. at 7. The other two are nonparties Michael Maselli and John Roth. Maselli is a
Trimaran managing partner and the chairman of EPL’s board. Id. Roth is Freeman
Spigoli’s CEO and a director on EPL’s board. Id. The fourth affiliated director, Wesley
Barton, was a Trimaran employee and resigned from EPL’s board on June 30, 2015.
Id. at 7 & n.58.


                                              3
           C.      Trimaran Takes EPL Public.

           Pollo Partners completed an initial public offering of EPL in July 2014 (the “IPO”)

and a secondary offering in November 2014 (the “Secondary Offering”).12 In the IPO,

Pollo Partners sold approximately 8.2 million shares of its EPL common stock at $15 per

share.13 In the Secondary Offering, Pollo Partners sold over six million shares of its EPL

common stock at $27 per share.14 After the Secondary Offering, Pollo Partners held just

over 22 million shares—approximately 59.2%—of EPL’s outstanding common stock.15

           D.      EPL’s Insider Trading Policy

           To promote compliance with the federal securities laws, EPL adopted an insider

trading policy (the “Policy”) prohibiting EPL insiders from selling their stock outside of

pre-established “Trading Windows.” The Policy applied to EPL’s “directors, officers,

employees and service providers” and to “corporations or other business entities controlled

or managed by” those fiduciaries.16

           Under the Policy, covered persons and entities “may only purchase or sell Company

securities if the following three requirements are satisfied: (1) [they] are not aware of

material non-public information . . . ; (2) the purchase or sale falls within the Trading



12
     Id. at 6.
13
     Id. at 202.
14
     Id.
15
     Id. at 6, 202.
16
     SLC Report Ex. 88 at 2.


                                                4
Window . . . ; and (3) the trade was pre-cleared under the Company’s mandatory pre-

clearance policy . . . .”17

           The Trading Window “begins two . . . full trading days after the Company’s public

announcement of its annual or quarterly earnings and ends twenty-one . . . calendar days

prior to the end of the then current quarter.”18 During the Trading Windows, covered

persons must “first obtain pre-clearance of the purchase or sale” of EPL stock from the

Company’s Chief Legal Officer.19 Requests for clearance to trade must be submitted “at

least two . . . business days in advance of the proposed purchase or sale, unless the Chief

Legal Officer agrees to a shorter period.”20 At all relevant times, EPL’s Chief Legal Officer

was Edith Austin, who served as the Vice President of Legal and as the Corporate

Secretary.”21

           As private equity investors, Pollo Partners’ members “had always intended to sell

down [Pollo Partners’] ownership of ELP stock over time.”22 Due to the Policy, however,




17
     Id. at 8.
18
     Id.
19
     Id. at 9.
20
     Id.
21
  SLC Report at ix. Neither Ms. Austin, nor any other member of EPL’s legal department
are lawyers. See id. at 281 n.1970.
22
     Id. at 201.


                                               5
the first Trading Window after the IPO did not open until May 19, 2015, and only lasted

through June 10, 2015.23

          On April 23, 2015, Austin emailed EPL insiders alerting them of the upcoming

Trading Window, attaching the Policy, and reminding them of the need to request pre-

clearance and obtain written approval before executing any transactions in EPL stock.24

          E.       Events Leading Up to the First Trading Window

          EPL increased the prices of its menu items twice in 2014 and once in 2015. First,

it increased the prices of seventeen of its menu items by 0.5% “in response to a minimum

wage hike” 25 on July 3, 2014.26 Second, EPL increased the prices of forty-three of its

menu items by approximately 1% as a “brand decision” to “cover costs to drive top line

sales” and as one of many Company actions to “combat labor inflation”27 on October 16,

2014.28 Then, on January 29, 2015, EPL increased the prices of thirty-two menu items by

approximately 1%, primarily targeting products whose price had not increased in prior

years.29 Combined with the two 2014 price increases, the 2015 price increase produced an




23
     Id. at 203.
24
     SLC Report Ex. 88.
25
     SLC Report at 112, 114.
26
     Id. at 112.
27
     Id. at 116–18.
28
     Id. at 115–16.
29
     Id. at 122–23.


                                              6
overall “3.0% pricing increase across the menu, which . . . had never been done over the

course of one year.”30

           EPL’s marketing, finance, and operations teams routinely analyzed the Company’s

performance to generate reports assessing the Company’s success and forecast future

results.31        Ryan Hawley had served as the Company’s Vice President of Marketing

Planning & Analysis since 2012 and was responsible for “develop[ing] and refin[ing] the

Company’s pricing strategy and . . . developing pricing recommendations.”32

           Hawley’s role involved generating both daily and weekly reports analyzing EPL’s

business and forecasting sales for the Company, which he would use to make pricing

recommendations to EPL’s executive management team.33 His responsibilities included

analyzing consumer responses to EPL’s price increases. He did so, in part, by tracking the

Company’s value metrics, which comprise two categories of value: first, “the combination

of the brand, food, service, environment divided by the price;” and second, “the specific

price competitiveness and ‘value for money’ questions used” in consumer surveys. 34 Put




30
     Id. at 114–15.
31
  See id. at 68–76 (describing the functions and responsibilities of the various teams in
connection with the Company’s management).
32
     Id. at 69.
33
     Id.
34
     Id. at 120.


                                              7
simply, while “pricing is a function of the value that a consumer perceives from a brand,”

it is not derived solely from quantifiable metrics like menu prices.35

           Hawley also analyzed consumer responses to EPL’s price increases by tracking one

of the Company’s “key performance metrics” of Same Store Sales (“SSS”).36 SSS is “the

percentage change in comparable same-store sales on a year-over-year basis,”37 and

Hawley is “the sole employee responsible for forecasting SSS at EPL.”38 The SSS metric

focused on total sales, representing a combination of both the number of transactions and

the size of each transaction, or check. For example, after the second price increase in 2014,

December 2014 transactions growth was 2.2% from the prior year, the average check

amount grew 3.2% from the prior year, and SSS had increased 5.5% from the prior year.39

           When considering changes to EPL’s pricing, Hawley evaluated the impact it could

have on the Company’s value metrics and sales results.40 Given the “many ups and downs”

in the Company’s value-tracking metrics, the Company’s “bigger concern” focused on “the

general trend over time, not any specific drop.”41 Beginning just after the third price


35
     Id.
36
     Id. at 96.
37
     Id. at 51 n.339.
38
     Id. at 99.
39
 Id. at 122. Similarly, November 2014 SSS growth was 7.4%, while transaction growth
was 2.6% and average check growth was 4.7%. Id.
40
     See id. at 125–26.
41
     Id. at 125.


                                               8
increase, the Company began to experience volatility in its sales, which were lower than

EPL had projected.42

         By mid-April, Hawley began preparing materials for the EPL board’s upcoming

meeting.43 The meeting, scheduled for May 11 and 12, 2015, involved two days of board

presentations regarding financial updates, as well as a four-hour Management Team

Presentation that covered topics ranging from marketing and supply chain management to

development, operations, information technology, and franchising.44

         From April 15 to May 6, 2015, members of EPL’s various teams coordinated in

preparing and reviewing the May 11 presentation (the “Board Presentation”) and the May

12 presentation (the “Management Presentation” and, with the Board Presentation, the

“Presentations”).45 Relevant players included then-Chief Marketing Officer Edward Valle,

Director of Financial Planning & Analysis Edward Shih, then-Director, President, and

Chief Executive Officer Stephen Sather, and Chairman of EPL’s board and Managing

Director of Trimaran Michael Maselli,.46 The “Executive Management Team,” comprising

Sather, Valle, EPL’s Chief Financial Officer Laurance Roberts, and then-Chief Operating




42
     See id. at 126–27.
43
     See id. at 127.
44
     See id. at 132, 141.
45
     Id. at 127–31.
46
     See id.; see also id. at ix–xi (identifying relevant individuals).


                                                  9
Officer Kay Bogeajis, also “reviewed the presentations and provided feedback before

circulating them to the Board.”47

          On May 5, 2015, after the May 11 presentation had undergone several revisions,

Sather sent Maselli the results of a customer survey that revealed a decline in EPL’s value

score from 59.6% in April to 58.1% in early May.48 Sather asked Maselli to “keep this

between us at this point,” which Maselli understood to refer to the preliminary nature of

the data—the sample size was “less than 15.5% of the likely total responses for the

month.”49

          EPL’s directors and officers received copies of the Presentations on May 6, 2015,

though Hawley’s daily-updated numbers continued to change between then and the May 11

and 12 board meetings.50

                   1.     May 11 Board Meeting

          The entire EPL board and Executive Management Team, as well as several

Company executives and representatives of Freeman Spigoli, attended the May 11

meeting.51 In addition to remarks by Sather and certain other administrative matters, the




47
     Id. at 127; see also id. at ix–xi (identifying relevant individuals).
48
     Id. at 129 & n.954.
49
     Id. at 129.
50
     See id. at 130–31.
51
     Id. at 132.


                                                 10
financial updates in the Board Presentation—given by Roberts—made up the “bulk” of the

meeting.52

           At a high level, Roberts informed the board that “Company SSS”53 for the first

quarter of 2015 was 3.5%, a decline from the Company’s forecast.54 He explained that

despite falling short of EPL’s plan, “Company SSS of 3.5% was still a ‘decent number,’”

because “EPL had been ‘running high’ at the time.”55 The directors were generally

unconcerned by this number and felt that “the first quarter is often harder to predict because

it follows the holidays” and that “the Company’s performance and prospects had been very

positive.”56

           The financial presentation also included updates to the Company’s projected SSS

for the second quarter of 2015. Specifically, EPL lowered its projected Company SSS for

the second quarter from 4.7% down to 2.6% based on first quarter sales and actual second

quarter results as of May 4, 2015.57 As usual, the new projection “was generated in large

part by Mr. Hawley.”58


52
     Id.
53
   “Company SSS” refers to the SSS for only Company-owned restaurants, as opposed to
franchised restaurants.
54
     SLC Report at 132–33.
55
     Id. at 133.
56
     Id.
57
     SLC Report at 133–34.
58
     Id. at 135.


                                             11
         The Board Presentation provided the updated figures without exploring the reasons

behind the depressed SSS numbers.59          Neither the EPL board nor the Executive

Management Team voiced any serious concerns with the new projected Company SSS for

the second quarter.60 In fact, management still felt confident in the Company’s System-

Wide SSS61 projections for the year “because it believed that Q3 and Q4 could make up

for lackluster performance in the first half of the year.”62 The board cited optimism

regarding a promising “pipeline” of menu additions that “had previously been successful,”

which would begin on May 21, 2015.63

                2.        May 12 Board Meeting

         The entire EPL board except for one director, Samuel Borgese, as well as certain

Company executives and representatives of Freeman Spigoli, attended the May 12




59
     See id. at 132–139.
60
     See id. at 135–36.
61
   “System-Wide SSS” refers to the SSS for both Company-owned and franchised
restaurants.
62
     SLC Report at 136.
63
  Id. at 136–37; see id. App. A at A-5. One such addition, the Hand-Carved Salads module,
proved unsuccessful, though the board’s optimism was genuine. See id. at 139, 196 n.1388
(“EPL management was optimistic about the upcoming introduction of Hand-Carved
Salads . . . [as] a significant basis for the expectation that the Company could hit the
System-Wide SSS forecast of 3.0–5.0% for the year, as well as the 2.5% Company SSS for
Q2.”).


                                            12
Management Presentation.64 Hawley took the lead in preparing and giving the bulk of the

Management Presentation.65

          Unlike the Board Presentation, the Management Presentation had been updated after

May 6.66 Also unlike the Board Presentation, the Management Presentation explored

possible explanations for the dip in SSS.67 For example, Hawley attributed slow first-

quarter growth to “New Year’s Holiday Timing,” noting that “transactions growth

improved throughout the remainder of Q1 2015.”68

          During his presentation, Hawley discussed the pricing increases that the Company

had recently implemented. He noted that growth in the amount-per-transaction had slowed

since the end of 2014 and that sales of the individual menu items subject to the 2015 pricing

increase had declined.69 He concluded that the “2015 pricing action had ‘led to lower total

sales.’”70

          Hawley also discussed the recent decline in EPL’s value scores. He noted that in

2014, 71% of consumers answered “yes” when asked whether EPL “provides good value




64
     Id. at 141.
65
     Id. at 142.
66
     Id. at 140–41.
67
     See id. at 142–65.
68
     Id. at 143.
69
     Id. at 144–45.
70
     Id. at 145.


                                             13
for the money,” but that in the first quarter of 2015 only 54% of consumers responded

affirmatively.71

          Various members of the board and the Executive Management Team discounted

Hawley’s conclusion on the basis that Hawley’s data “failed to tell the entire story.”72 For

example, Valle felt that the decline in sales resulted from the erroneous prioritization of

steak and shrimp items over the Under 500 Menu, which he believed “could shape EPL as

a health-conscious brand.”73

          Despite the timing of the decline in value scores in connection with the early-2015

price increase, “both the Executive Management Team and Directors . . . gave relatively

little weight to the . . . value scores.”74 The results were based on insufficient sample sizes

and erroneous comparisons, and had come from a new market research firm that EPL had

not yet grown to trust—the Management Presentation contained “the first complete set of

data that the vendor had collected for EPL.”75

          Hawley acknowledged that the firm was untested, the data unreliable, and the results

not indicative of an actual decline in value scores.76



71
     Id. at 147 (cleaned up).
72
     Id. at 145.
73
     Id. at 146.
74
     Id. at 147.
75
     Id. at 148.
76
     See id. at 151–56.


                                               14
          Hawley’s SSS forecast declined based on sales during the week between the May 6

completion of the Management Presentation and the presentation itself.77 Attendees of

Hawley’s Management Presentation understood that his forecasted 2.5% Company SSS

growth did not incorporate his most recent weekly forecast.78 They further understood that

“one particular week does not represent an entire quarter,” and typically focus on the

forecast Hawley “provided at the beginning of the quarter or period . . . not the forecast in

[Hawley’s] Daily Sales Updates.”79       Hawley also explained that “the simultaneous

promotion of both” shrimp and beef—two higher-priced proteins—on the menu “was

potentially impacting the Company’s sales” resulting in the lower sales numbers.80

                   3.   May 14 Earnings Call

          On May 14, 2015, EPL publicly reported the results from its first quarter in a

Form 10-Q.81 In its Form 10-Q, EPL reported an increase in Company SSS of 3.4% over




77
     Id. at 131.
78
     See id. at 160.
79
  Id. at 161 (“Mr. Hawley explained that, although weak SSS for a few days ‘knocks [the]
number down a little bit,’ the Company still targets his initial forecasts ‘because there’s
organizational alignment around hitting a forecasted number.’” (alteration in original)
(quoting SLC Report Ex. 348)).
80
     Id. at 162.
81
     Id. at 96; SLC Report Ex. 203.


                                             15
the prior year.82 EPL had previously forecasted a 4.3% increase in Company SSS for the

first quarter of 2015, so the 3.4% figure demonstrated a failure to meet forecasted results.83

          That evening, the Company held an earnings call with investors to discuss its first

quarter results (the “Earnings Call”).84 The Earnings Call included a scripted and pre-

recorded presentation followed by a live Q&A session with investors.85 Preparing for the

Earnings Call involved exchanging several internal drafts of both the call script and the

talking points for the Q&A session.86

          Prior to the Earnings Call, “it had not been EPL’s practice to comment on quarters

in progress while reporting the prior quarter’s results.”87 Because “the SSS forecasts and

projections indicated that the Company was likely to miss the quarterly earnings per share”

forecast, Roberts raised the possibility of reporting some second-quarter guidance in the

Earnings Call, which otherwise would have focused only on reporting results from the first

quarter.88 Preparation for the Earnings Call thus included discussions regarding how much




82
     SLC Report at 96.
83
     See id. at 96–97.
84
     Id. at 190.
85
     Id. at 170.
86
     Id. at 170–71.
87
     Id. at 172.
88
  Id. at 171–75 (“Mr. Roberts stated that he was the first person to raise the issue of
additional messaging regarding Q2 2015’s recent sales and that he did not recall any
pushback or resistance.”).


                                              16
second-quarter forecasting to disclose to adequately “manage the market’s expectations”

without creating an expectation that the market would continue to receive such detailed

forward-looking information “forever.”89

          A May 12, 2015 draft of the Earnings Call script revised by Roberts noted that the

Company expected its “comparable restaurant sales to be at the lower end of the range

during the second quarter.”90 Maselli removed the “lower end of the range” language,

replacing it with “language stating that EPL did not expect its comparable restaurant sales

to be linear on a quarterly basis” and that “[s]econd quarter SSS will be effected [sic] by

the strong quarter last year as well as the extended testing of alternative proteins.”91

          The Earnings Call was the Company’s third since the IPO, making the drafting

process “relatively new” and prompting extensive “back-and-forth” drafting.92 Given the

novelty of including forecasted results for the second quarter, EPL sent the draft script to

outside counsel “to make sure [its] Q2 disclosure is sufficient from an insider-trading

standpoint.”93     And, because of the upcoming Trading Window—the first since the




89
     Id. at 193.
90
     Id. at 175; SLC Report Ex. 164A at 14.
91
     SLC Report at 175–76; SLC Report Ex. 174A at 14.
92
     SLC Report at 176.
93
     Id. at 177 (quoting SLC Report Ex. 181).


                                                17
Company’s IPO—Roberts “wanted to ensure that the disclosures made on the Q1 2015

Earnings Call were very thoroughly vetted.”94

          The final version of the script, which Roberts read at the Earnings Call, included the

following language regarding second quarter forecasts:

                   [W]e continue to expect full-year system-wide comparable
                   restaurant sales growth of 3% to 5%. That said, we do not
                   expect our comparable restaurant sales increases to be evenly
                   split among the remaining three quarters of 2015. During the
                   second quarter, we will be lapping a record high average unit
                   volume quarter as a result of two of our most successful
                   promotions, while simultaneously conducting extended tests of
                   alternative proteins. As a result, we will expect our second
                   quarter comparable sales to be closer to the low end of the
                   range.95

          The process of drafting the Q&A responses was similar to that of the Earnings Call

Script, though the Q&A responses included input from Hawley “regarding the relationship

between pricing and EPL’s recent performance,” as well as “franchise versus company

performance, Q1 comps, Houston restaurants,” and the impact of price increases on the

Company’s value scores.96 Hawley included in his revisions a projected second-quarter

Company SSS range of 1.0–2.5% instead of the 2.5% number he included in the

Management Presentation.97 The lowered range “reflected an unlikely scenario in which



94
     Id. at 178.
95
     SLC Report Ex. 197 at 5.
96
     SLC Report at 183.
97
     Id. at 184–85.


                                                18
the rain, which had been unusually strong in the Los Angeles region . . . had not been the

primary cause of the slower sales” and that “the slower sales were due to changing

underlying sales trends,” though Hawley “ultimately dismissed” that theory.98

          Roberts removed reference to SSS ranges in the draft, instead noting a “softening

of . . . momentum” in second-quarter sales due to a “tough quarter lap given . . . record

sales last year” and “the impact of having three proteins on our menu.”99 Roberts further

addressed the impact of price increases on value scores by pointing to errors in the

Company’s marketing as driving value considerations: “Focus on alternative proteins at

higher price points looks to be driving softer transactions, not unexpectedly. This is a key

learning [sic] for us and we’re now adjusting balance of year marketing plan to better

balance value with higher price point items.”100

          Hawley responded on May 12, 2015, reinserting SSS ranges for the second quarter

and including his revised 1.0–2.5% Company SSS range.101 He also noted “some potential

pushback from consumers on prices” as a response to questions about pricing and value

scores.102




98
     Id. at 185.
99
     Id. at 186; SLC Report Ex. 165A at 1.
100
      SLC Report Ex. 165A at 2.
101
      SLC Report Ex. 168A at 1.
102
      Id. at 2.


                                             19
            The final draft of the talking points for the Q&A session included the language

Roberts added but did not include SSS ranges.103 Although Hawley generated the updated

SSS ranges based on “his good faith estimate” of the accurate forecast, he did so “for Mr.

Roberts and others so that they could, in their judgment, make disclosures that they

considered appropriate,” as Hawley “was not responsible for disclosing the appropriate

financial data to the public.”104

            The call began with Sather reading the scripted presentation on the first quarter SSS

results, the menu items featured, and the development of new restaurants during that

quarter.105 Roberts then read his scripted presentation on first quarter revenue and some of

the factors contributing to the decline in Company SSS, including a reduction in same-

store transactions and sales due to the timing of the New Year’s holiday.106

            Valle joined the call for the live Q&A session with the investor participants.

Attendees included analysts from Robert W. Baird & Company, Morgan Stanley, Jefferies

LLC, and William Blair & Company.107 As predicted, the participants asked questions




103
      See SLC Report Ex. 193A; SLC Report at 189.
104
      SLC Report at 189.
105
      Id. at 190–91.
106
      Id.
107
      Id. at 190.


                                                 20
regarding second quarter SSS forecasting and consumer responses to the recent price

increases.108

            Responding to a question about the sales slowdown going into the second quarter,

Roberts explained the impact of testing additional proteins on the menu and its effect on

consumer perception of EPL’s value.109 Responding to a question about value scores, Valle

explained that the decline resulted from a decreased “visibility of value . . . on our menu”

given the higher-priced non-chicken proteins, and not from “price resistance in the higher

price points.”110 Sather added that “[v]alue scores remain still one of our best attributes,”111

relying on value scores as reported by the Company’s former market research consultant

and not the numbers provided by EPL’s new and untested market research firm.112

            F.    May 19 Block Trade

            EPL’s stock price closed at $29.06 per share on May 14, 2015, the date of the

Earnings Call.113 It opened the following morning at $24.96 per share and continued to




108
      Id. at 191–97.
109
      SLC Report Ex. 197A at 7.
110
      Id. at 8.
111
      Id.
112
   See SLC Report at 196 (“Mr. Sather noted that Market Force was the most accurate
value tracker at the time, and scores in that period continued to be strong.”).
113
   Id. App. C at 2. The Earnings Call occurred in the evening, after the market had closed.
See SLC Report Ex. 197.


                                               21
decline over the next few days.114 The stock price opened at $24.07 per share on May 19,

2019, the first day of the first Trading Window since the IPO and the expiration of the lock-

up agreements.115

            Though Pollo Partners had considered selling a portion of its EPL stock in the

months preceding the Trading Window,116 it did not formally bring the notion to the EPL

board or the Executive Management Team until May 3, 2015, when Maselli emailed Sather

regarding a potential sale.117 Shortly before the May 11 Board Meeting, Maselli met with

Sather, Valle, Roberts, and Bogeajis to inform them of Pollo Partners’ desire to sell stock

in the upcoming Trading Window.118

            Wesley Barton, who at the time was both a Vice President of Trimaran and a director

on EPL’s board, informed Austin of Pollo Partners’ desire to sell some of its EPL stock on

May 18, 2015.119 He further informed her that some of EPL’s executives would likely also

participate in the sale.120       The potential underwriters had requested the individual




114
      SLC Report App. C at 2.
115
      Id.
116
  See SLC Report at 204–08 (describing outreach from financial institutions beginning in
March 2015 regarding a potential block sale of Pollo Partners’ EPL holdings).
117
      See id. at 208; SLC Report Ex. 110.
118
      SLC Report at 208.
119
      SLC Report Ex. 208.
120
      Id.


                                                22
executives’ involvement to avoid a subsequent additional block sale and to streamline the

administration of the trade, reducing the officers’ transaction costs.121

            Three of EPL’s officers sought to participate in Pollo Partners’ block sale: Sather,

Valle, and Bogeajis.122 All three requested and obtained pre-clearance from Austin

pursuant to the Policy.123 Pollo Partners did not.124

            On May 19, 2015, Pollo Partners, Sather Valle, and Bogeajis sold a total of

5,962,500 shares of EPL stock to Jefferies LLC for a total of $130,280,625, or $21.85 per

share (the “Block Trade”).125 The breakdown of shares sold and proceeds obtained is as

follows:

            •       Sather sold 360,000 shares for $7,866,000.

            •       Valle sold 175,000 shares for $3,823,750.

            •       Bogeajis sold 25,000 shares for $546,250.

            •       Pollo Partners sold 5,402,500 shares for $118,044,625.
                    Distributed among Pollo Partners’ members, Trimaran
                    received $68,122,313, Freeman Spigoli received $39,010,728,
                    and “[o]ther” members received $10,911,584.126




121
      See SLC Report at 207.
122
      Id. at 209.
123
      Id.
124
      Id.
125
      Id. at 224–25.
126
      Id. at 225.


                                                 23
            Trimaran, as Pollo Partners’ managing member, negotiated the terms of the Block

Trade with Jefferies.127 Trimaran’s managing members, Kehler and Jay Bloom, authorized

the trade on behalf of Trimaran and Pollo Partners.128 After the Block Trade, Pollo Partners

held 16,746,544 shares of EPL stock.129

            Two directors on EPL’s board, Douglas Ammerman and Samuel Borgese, also sold

EPL stock on May 19, though not as part of the Block Trade.130 That day, Ammerman

“exercised options to purchase 8,795 shares at $12.72 per share and 21,409 shares at $2.62

per share” and then immediately sold those shares and an additional 15,618 shares all at

$23.507 per share, for a total of nearly $1.1 million.131 Similarly, Borgese “exercised his

options and purchased 54,094 shares of EPL stock” and then “immediately sold 11,645

shares of EPL common stock at $24.06 per share” for a total of just over $280,000.132

Borgese then sold his remaining 42,449 shares on May 29 and June 2, 2015, for $20.92

and $21 per share, respectively.133          Combining his three sales, Borgese netted

approximately $890,650 for his EPL stock.134


127
      Id. at 220.
128
      Id.
129
      Id. at 224.
130
      Id. at 226–35.
131
      Id. at 229. Ammerman netted $909,173.77 from the sale. Id.
132
      Id. at 232.
133
      Id. at 234.
134
      Id. at 233–34.


                                               24
            G.    Second Quarter 2015 Results

            The second quarter of 2015 ended on July 1, 2015, and EPL announced the results

of that quarter in an August 13, 2015 press release.135 The press release highlighted that

“System-wide [SSS] grew 1.3%,” noting that Company SSS “in the second quarter

decreased 0.5%, driven by a 3.9% decrease in traffic, partially offset by a 3.4% increase in

average check.”136 It also adjusted its 2015 System-wide SSS projection from 3–5% down

to “approximately 3.0%” for the year.137

            The market did not react positively to EPL’s second quarter results. EPL’s stock

opened at $18.04 per share on August 13, 2015, just before the Company announced its

results.138 It closed at $14.56 per share the following day.139 By the end of 2015, EPL had

suffered a 37% decline in its stock price, which opened at $20 per share on January 2, 2015,

and closed at $12.63 per share on December 31, 2015.140

            H.    Litigation Ensues.

            On August 24, 2015, Daniel Turocy, on behalf of a class of EPL stockholders who

bought or sold stock between May 15 and August 13, 2015, sued EPL, Sather, Roberts,



135
      See SLC Report Ex. 272; SLC Report at 240.
136
      SLC Report Ex. 272 at 1.
137
      Id. at 2.
138
      SLC Report App. C at C-4.
139
      Id.
140
      Id. App. C at C-1, C-5; SLC Report at 246.


                                               25
Valle, Pollo Partners, Trimaran, and Freeman Spigoli in the United States District Court

for the Central District of California, alleging violations of federal securities laws in

connection with the Block Trade (the “Federal Action”).141

         On November 5, 2015, Armen Galustyan, an EPL stockholder, sued Sather, Roberts,

Valle, Bogeajis, Maselli, Kehler, Barton, Roth, Ammerman, Borgese, and Pollo Partners

in this court alleging breach of fiduciary duty and unjust enrichment in connection with the

Block Trade (the “Galustyan Action”).142 On July 13, 2016, the parties to the Galustyan

Action stipulated to a stay of that suit pending the outcome of the Federal Action.143 On

October 2, 2020, Galustyan voluntarily dismissed his suit with prejudice pursuant to Court

of Chancery Rules 23.1 and 41(a)(1)(ii), which the court granted on October 7, 2020.144

         Kevin Diep (the “Plaintiff”), an EPL stockholder, filed the complaint in this action

on September 20, 2016 (the “Complaint”), after obtaining documents through a

Section 220 action in this court.145 The Complaint names Sather, Roberts, Valle, Bogeajis,




141
   SLC Report at 44; see also id. at viii (identifying the defendants in the Federal Action
as the “Turocy Defendants”); Daniel Turocy v. El Pollo Loco Hldgs., Inc., No. 8:15-cv-
01343 (C.D. Cal.) (“Federal Action”).
  See SLC Report Ex. 290; C.A. No. 11676-VCL (“Galustyan Action”), Dkt. 1; see also
142

SLC Report at vi (identifying the defendants in the Galustyan Action as the “Galustyan
Defendants”).
143
      Galustyan Action, Dkt. 15.
144
      See id. Dkts. 23–24.
145
      See Dkt. 1 (“Compl.”) ¶ 11.


                                              26
Ammerman, Borgese, and Pollo Partners as defendants (the “Defendants”).146 It asserts

two counts: Count I for breach of fiduciary duty in connection with the Block Trade,

asserted against all of the Defendants except Roberts; and Count II for breach of fiduciary

duty in connection with the public disclosures made prior to the Block Trade in the

Earnings Call, asserted against Sather, Roberts, and Valle.147

          Defendants moved to stay this suit in favor of the Federal Action, to dismiss this

suit pursuant to Court of Chancery Rule 12(b)(6) for failure to state a claim on which relief

can be granted, and to dismiss this suit pursuant to Court of Chancery Rule 23.1 for failure

to make demand or show that demand would have been futile.148 The court stayed

Count II—the disclosure claim—in favor of the Federal Action but denied all three motions

as to Count I—the insider trading claim.149

          I.    The Company Forms the SLC.

          On October 6, 2017, the Company formed a Special Litigation Committee (the

“SLC”) to investigate and evaluate the allegations and issues raised in this suit, the Federal

Action, and the Galustyan Action.150           The Company further tasked the SLC with




146
      See id.
147
      Id. ¶¶ 119–34.
148
      See Dkt. 32 at 87:20–88:2 (The Court).
149
      See id. at 88:3–9 (The Court).
150
      SLC Report at 18.


                                               27
investigating and evaluating the allegations and requests for action contained in demands

submitted by two other EPL stockholders.151

            The Company appointed three of its newer directors to the SLC: Douglas Babb,

William Floyd, and Carol Lynton.152

                   1.    Douglas Babb

            Babb, who holds a J.D. from the University of South Carolina School of Law, is

licensed to practice law in Texas, South Carolina, and Minnesota, and has served in various

executive capacities throughout his career.153 He joined the EPL board on January 3, 2018,

and joined the SLC on January 11, 2018.154

            Prior to joining the board, Babb knew only one other director, William Floyd, who

also sits on the SLC.155 Floyd recruited Babb to EPL’s board to fill EPL’s need for “another

independent board member.”156 Also prior to joining the board, Babb “conducted a

preliminary review of all of EPL’s then-pending litigations” but “was not asked to, and did

not, reach any conclusions regarding the claims alleged prior to joining the SLC.”157




151
      Id.
152
      Id. at 19.
153
      Id. at 20–21.
154
      Id. at 19.
155
      Id. at 21.
156
      Id.
157
      Id.


                                               28
                   2.    William Floyd

            Floyd, who holds an MBA from the Wharton School of Business at the University

of Pennsylvania, has served on a variety of corporate and non-profit boards and in

executive capacities at several companies in the food and beverage industry, including

Taco Bell, PepsiCo, and Kentucky Fried Chicken.158 He joined the EPL board on April 1,

2016, and joined the SLC on October 6, 2017.159

            Prior to joining the board, Floyd knew only one other director, Kehler.160 Kehler

recruited Floyd to EPL’s board “because the Company was seeking independent board

members to meet federal and agency requirements for public companies.” 161 In the

process, Floyd and Kehler “briefly discussed the litigations at issue” but Floyd “was not

asked to, and did not, reach any conclusions regarding the claims alleged prior to joining

the SLC.”162




158
      Id. at 22.
159
      Id.
160
      SLC Report at 23; see Brown Decl. Ex. A (“Floyd Dep. Tr.”) at 235:5–250:3.
161
      SLC Report at 23; see Floyd Dep. Tr. at 14:14–16.
162
      SLC Report at 23; see Floyd Dep. Tr. at 10:11–14:13.


                                               29
         Floyd met Kehler through their service on the Board of Overseers of the University

of Pennsylvania School of Nursing.163 It meets three to four times per year and has thirty

members. Kehler served as its Chair during part of Floyd’s tenure on the Board.164

         In the spring of 2016, while Kehler chaired the Board of Overseers and before Floyd

joined the EPL board, Floyd received a “Dean’s Medal” in recognition of his service to the

Board of Overseers.165 Despite the similarity in the name of the award and Kehler’s first

name, the award refers to the “Dean” of the school, not to Dean Kehler.166

         During his time as an executive at Taco Bell over twenty years ago, Floyd

“overlapped” with Sather and Bogeajis, who also worked in executive capacities there.167

Despite this overlap, they “were acquaintances but did not work together or have a personal

relationship” and “had very limited contact with each other while at Taco Bell.”168

                3.     Carol Lynton

         Lynton, who holds an MBA from the Harvard Business School, has worked in the

financial and restaurant industries and has served in executive capacities in both the private




163
      SLC Report at 24; Floyd Dep. Tr. at 235:5–13.
164
      SLC Report at 24; Floyd Dep. Tr. at 236:12–17.
165
      Floyd Dep. Tr. at 238:13–239:8.
166
   Id. at 241:17–21 (testifying that the Dean’s medal refers to “the dean of the school,” and
“not Dean Kehler”); Dkt. 181 (“Oral Arg. Tr.”) at 13:20–14:8 (SLC’s Counsel).
167
      SLC Report at 24.
168
      Id.; Floyd Dep. Tr. at 245:20–247:5.


                                             30
and non-profit sectors.169 She joined the EPL board on April 1, 2016, and joined the SLC

on October 6, 2017.170

         Prior to joining the board, Lynton knew only one other director, Kehler.171 Kehler

recruited Lynton to EPL’s board “because the Company was seeking independent board

members to meet federal and agency requirements for public companies.” 172 In the

process, Lynton and Kehler “briefly discussed the litigations at issue” but Lynton “was not

asked to, and did not, reach any conclusions regarding the claims alleged prior to joining

the SLC.”173

         Kehler’s wife and Lynton attended Harvard College at the same time, where they

met approximately two to three times.174          Lynton, Kehler, and Kehler’s wife all

simultaneously worked for Lehman Brothers during a two-year period from 1983 to 1985:

Lynton and Mrs. Kehler as junior analysts, and Kehler as a senior associate and Vice

President.175 During that time, Lynton “worked on a pitch with Mr. Kehler” once, and only




169
      SLC Report at 24–25.
170
      Id. at 24; Brown Decl. Ex. B (“Lynton Dep. Tr.”) at 69:12–73:25.
171
      See SLC Report at 25; Lynton Dep. Tr. at 28:3–29:16, 97:11–14.
172
      SLC Report at 25; Lynton Dep. Tr. at 96:7–21.
173
      SLC Report at 25; Lynton Dep. Tr. at 115:25–116:23.
174
      SLC Report at 26; Lynton Dep. Tr. at 117:14–118:11.
175
      SLC Report at 26; Lynton Dep. Tr. at 112:9–24, 118:12–120:14.


                                             31
for “a single two-week period.”176 Her other interactions with Kehler during that time

resulted from a year-long deal Lynton worked on with Kehler’s officemate.177

            Since their time at Lehman Brothers, Lynton “sought business advice from

Mr. Kehler on a single occasion, roughly 10 years ago, regarding fees for a private equity

firm looking to invest in her business.”178 Lynton asked two other people for similar

advice.179

            Lynton’s eldest daughter attended the same high school as the Kehlers’ eldest son,

though they only overlapped for “maybe a year or two.”180 In the past 35 years, Lynton

has dined with the Kehlers approximately 20 times.181 Though at one time Lynton and the

Kehlers’ children would visit each other’s homes—and even Lynton’s mother’s home once

when the kids were young—Lynton has dined with Kehler’s wife only twice since Lynton’s

April 2016 appointment to the EPL board.182 As Lynton describes it, her socializing with

the Kehlers revolved around their children, all of whom are now adults.183


176
      SLC Report at 26; Lynton Dep. Tr. at 119:4–25.
177
      SLC Report at 26.
178
      Id.
179
      Id.
180
      Lynton Dep. Tr. at 123:4–16.
181
      SLC Report at 26; Lynton Dep. Tr. at 127:13–128:4.
182
      Lynton Dep. Tr. at 138:17–20, 172:2–25, 174:6–23.
183
   See id. at 137:9–23 (testifying that many dinners with the Kehlers “would have been a
long time ago because the kids would be grown up, 10, 15 years ago”); id. at 168:8–12 (“Q.
So when you had these dinners with the Kehlers over the years, just generally, what did


                                                32
         Lynton sits on the board of the East Harlem Tutorial Program, for which she has

raised over $5 million and to which she has personally contributed over $2 million.184

Kehler has contributed approximately $13,000 to the East Harlem Tutorial Program over

the past ten years.185 Kehler sat on the board of CARE USA, a non-profit to which Lynton

had donated approximately $10,000 in the five years before joining the EPL board.186

         J.      The SLC Investigation and Report

         On January 17, 2018, the court stayed this suit pending the results of the SLC’s

investigation.187

         The SLC reviewed over 249,000 documents obtained from counsel to this suit and

the Federal Action, including board materials, financial updates and reports, documents

detailing internal Company governance and policies, and documents and emails generated

in connection with the Board Presentation, the Management Presentation, and the Block

Trade.188 The SLC further reviewed fourteen deposition transcripts from the Federal




you talk about? A. It was mostly with the kids and about the kids.”); id. at 171:22–172:25
(testifying as to only one “dinner with all the kids as adult children,” noting that the dinners
had “been kids, mostly at residences”).
184
      SLC Report at 26; Lynton Dep. Tr. at 271:11–272:20.
185
   SLC Report at 26; see also Lynton Dep. Tr. at 271:17–272:8 (estimating that the Kehlers
have contributed “around $12,000” to the East Harlem Tutorial Program).
186
      SLC Report at 26; Lynton Dep. Tr. at 274:1–21.
187
      Dkt. 57.
188
      See SLC Report at 49–52.


                                              33
Action and conducted additional interviews of twelve witnesses comprising all potential

defendants and “several key EPL employees,” like Hawley and Austin.189

          The SLC met with Plaintiff’s counsel and counsel representing each of the various

defendants in this suit and the Federal Action.190 It met formally as a committee sixteen

times between December 2017 and February 2019, and “routinely met” with its counsel,

Gibson Dunn & Crutcher LLP, throughout the course of its investigation. 191 It concluded

its investigation and published its report on February 13, 2019.192

          The SLC’s 377-page report attached 408 exhibits and contained nearly 2500

footnotes. The report concluded “that the Company should move to dismiss” this suit and

should “not pursue litigation nor otherwise take any further action against any of the

Defendants.”193 It reached this conclusion in light of the litigation costs to the Company,

the “risk that litigation would distract management from its primary task of operating

EPL’s business, serving EPL’s customers, and delivering profits and value for EPL’s

stockholders,” and the risk that litigation would “inevitably focus a portion of the




189
      Id. at 63–67.
190
      Id. at 52–63.
191
      Id. at 67; see id. at vi (identifying Gibson Dunn as the SLC’s counsel).
192
      See SLC Report.
193
      Id. at 377.


                                               34
Company’s public relations and management efforts on what the SLC has determined are

meritless claims.”194

         As to Count I of the Complaint, the SLC concluded that “neither element of a

Brophy claim” for fiduciary insider trading was met.195 Specifically, the SLC determined

that none of the information contained in Hawley’s projections was material, nonpublic

information.196 The SLC then further concluded that, even if Hawley’s projections were

material, no defendant was motivated to trade by the projections. The SLC observed that

the Block Trade occurred on the first day of the first Trading Window after the IPO, timing

that suggests that the sale was made at the first opportunity for reasons unrelated to

Hawley’s projections. The SLC further found that Defendants’ contemporaneous reactions

to Hawley’s projections did not suggest that they were motivated to trade by the

information.197


194
      Id. at 374–76.
195
   Id. at 313. To prevail on a Brophy claim, “[t]he plaintiff must show that ‘1) the corporate
fiduciary possessed material, nonpublic company information; and 2) the corporate
fiduciary used that information improperly by making trades because she was motivated,
in whole or in part, by the substance of that information.” Kahn v. Kohlberg Kravis Roberts
& Co., 23 A.3d 831, 838 (Del. 2011) (quoting In re Oracle Corp., 867 A.2d 904 (Del.
Ch. 2004), aff’d 872 A.2d 960 (Del. 2005) (ORDER)).
196
      SLC Report at 313–14.
197
   See id. at 314–42 (evaluating the motivations for each individual who sold EPL stock
during the relevant period and concluding that none were motivated by any nonpublic
Company information). To establish scienter under Brophy, a plaintiff must show that a
“corporate fiduciary used material, nonpublic information improperly by making trades, at
least in part, because of the substance of that information.” Silverberg v. Gold, 2013 WL
6859282, at *14 (Del. Ch. Dec. 31, 2013) (emphasis added). In other words, the trade must


                                             35
            As to Count II of the Complaint, the SLC concluded that neither Sather, Roberts,

nor Valle breached their fiduciary duties of care, candor, or loyalty in connection with their

disclosures in the Earnings Call.198 Specifically, the SLC determined that “the Executive

Management Team was well informed, acted in good faith, and was not grossly negligent

in its decision not to disclose potentially unreliable value score data and highly variable

intra-quarter SSS projections,” that none of their statements in the Earnings Call were

materially misleading misstatements or omissions, and that “the Company does not have a

viable claim for breach of the duty of loyalty against any of the Defendants” due to a “lack

of evidence of bad faith, intent to violate the law, failure to implement internal controls, or

a conscious disregard of their corporate oversight duties.”199

            The SLC filed its report and moved to dismiss this suit on February 13, 2019.200

The parties completed briefing the SLC’s motion to dismiss almost two years later, on

January 21, 2021, and the court heard oral argument on April 23, 2021.201




have at least partially resulted from a fiduciary’s conscious exploitation of “the fact that
they possessed material, nonpublic information.” Id. (citing Guttman v. Huang, 823 A.2d
492, 505 (Del. Ch. 2003)).
198
      See SLC Report at 342–56.
199
      Id.
200
   Dkt. 62. Count I is the only count against Pollo Partners in the Complaint and the only
cause of action that would survive if the settlement is approved. See infra Section I.K.
201
      See Dkt. 163; Dkt 168 (“Pl.’s Answering Br.”); Dkt. 171; Oral Arg. Tr.


                                               36
          K.     The Settlements

          In January 2019, the parties to the Federal Action reached an agreement in principle

to settle that suit.202 The United States District Court for the Central District of California

approved that settlement on August 27, 2019.203 The SLC evaluated the settlement and

concluded that “the [Federal Action] Defendants decided to settle the litigation not because

they believed the allegations had merit, but because of the risks inherent in potentially

proceeding to trial and the significant costs that would be incurred in doing so.”204

          On April 22, 2021, the day before oral argument on the SLC’s motion to dismiss,

the parties filed a Stipulation and Agreement of Compromise and Settlement (the

“Stipulation of Settlement”) as to the individual defendants.205 Specifically, Bogeajis,

Roberts, Sather, Valle, Ammerman, and Borgese agreed to collectively pay $625,000 in

exchange for Plaintiff’s agreement to release them of the claims asserted in this action.206

Pollo Partners is not a party to the Stipulation of Settlement.




202
      See SLC Report at 46; SLC Report Ex. 397.
203
      See Federal Action, Dkts. 218–19.
204
    SLC Report at 47 n.319. The terms of the settlement are not mentioned in the SLC
Report. Plaintiff notes in briefing, and Defendants do not dispute, that the Federal Action
settled for a cash payment of $20 million. See Pl.’s Answering Br. at 18–19.
205
      See Dkt. 176.
206
      Id. ¶ N.


                                               37
II.         LEGAL ANALYSIS

            In light of the individual defendants’ Stipulation of Settlement, this analysis resolves

the SLC’s motion to dismiss the claims asserted against Pollo Partners only.

            Under Zapata, this court evaluates a special litigation committee’s motion to

dismiss under a “procedural standard akin to a summary judgment inquiry.”207 “[T]he

movant has the burden of demonstrating the absence of any material issue of fact, and any

doubt as to the existence of such an issue will be resolved against him.”208

            Zapata calls for a two-step analysis. As the first step, the court must “review[] the

independence of SLC members and consider[] whether the SLC conducted a good faith

investigation of reasonable scope that yielded reasonable bases supporting its

conclusions.”209 As the second step, the court applies “its own business judgment to the

facts to determine whether the corporation’s best interests would be served by dismissing

the suit.”210

            A.     First Step

            “The first prong of the Zapata standard analyzes the independence and good faith

of committee members, the quality of [the SLC’s] investigation and the reasonableness of




207
      In re Oracle Corp. Derivative Litig., 824 A.2d 917, 928 (Del. Ch. 2003).
208
      Lewis v. Fuqua, 502 A.2d 962, 966 (Del. Ch. 1985).
209
      London v. Tyrrell, 2010 WL 877528, at *11 (Del. Ch. Mar. 11, 2010).
210
      Id.


                                                   38
its conclusions.”211 For the purposes of a motion subject to Zapata, the SLC is not entitled

to any favorable presumptions.212       Rather, the SLC bears “the burden of proving

independence, good faith and a reasonable investigation.”213

                1.     The SLC Members Are Independent.

         The first matter to be considered at the initial step is whether the SLC was

independent.214 The SLC “bear[s] the burden of proving that there is no material question

of fact about their independence” because “the situation is typically one in which the board

as a whole is incapable of impartially considering the merits of the suit.”215 Still, “the

substantive contours of the independence doctrine” remain unchanged from the pre-suit

demand context.216 “At bottom, the question of independence turns on whether a director

is, for any substantial reason, incapable of making a decision with only the best interests




211
   In re WeWork Litig., 250 A.3d 976, 997 (Del. Ch. 2020) (quoting Kahn, 23 A.3d at
836)).
212
      Kaplan v. Wyatt, 484 A.2d 501, 507 (Del. Ch. 1984), aff’d 499 A.2d 1184 (Del. 1985).
213
      Zapata, 430 A.2d at 788–89.
214
    See Lewis, 502 A.2d at 936 (finding that a single-member special litigation committee
did not meet its burden where that member’s “past and present associations raise a question
of fact as to his independence”).
215
      London, 2010 WL 877528, at *13.
216
   Id. (“[I]t is conceivable that a court might find a director to be independent in the pre-
suit demand context but not independent in the Zapata context . . . . [I]t is primarily a
function of the shift in the burden of proof from the plaintiff to the corporation when the
suit moves from the pre-suit demand zone to the Zapata zone.”).


                                             39
of the corporation in mind,” and the analysis therefore focuses on “impartiality and

objectivity.”217

         “To establish independence, the court must be persuaded that the SLC can base its

decision on the merits of the issue rather than being governed by extraneous consideration

or influences.”218 The analysis is thus contextually “tailored”—because the court may

presume that “special litigation committee members are persons of typical professional

sensibilities,” the key inquiry is whether “an unacceptable risk of bias” is present.219

         None of the three SLC members sat on EPL’s board at the time of the Block Trade,

and none have any financial interest in the transactions at issue. 220 Thus, the court’s

analysis focuses on whether “the relationships [the SLC members] have with defendants

are of such a nature that they might have caused [the SLC] to consider factors other than

the best interests of the corporation in making their decision to move for dismissal.”221

         Plaintiff does not challenge Babb’s independence, and Babb did not have

relationships with any of the Defendants prior to joining the EPL board. The court thus


217
   In re Oracle, 824 A.2d at 938 (quoting Parfi Hldg. AB v. Mirror Image Internet, Inc.,
794 A.2d 1211, 1232 (Del. Ch. 2001) rev’d in part on other grounds, 817 A.2d 149 (Del.
2002) (emphasis added)).
218
  Sutherland v. Sutherland, 958 A.2d 235, 239 (Del. Ch. 2008) (internal quotation marks
omitted).
219
      In re Oracle Corp., 824 A.2d at 941–42, 947.
220
      See SLC Report at 28–29, 31.
221
    London, 2010 WL 877528, at *13 (“Such a relationship would raise a material question
as to the SLC’s independence.”).


                                             40
finds that the SLC has met its burden to establish Babb’s independence and ability to

consider the allegations impartially and in the best interests of the Company.

            Plaintiff challenges the independence of Floyd and Lynton, arguing first that each

lacks independence because they prejudged Plaintiff’s claims by filing a motion to dismiss

this action in 2016, and next that each lacked independence from Kehler.222

            In support of the first argument, Plaintiff relies on London v. Tyrell, but that case is

distinguishable.223 There, the court concluded that

                   if evidence suggests that the SLC members prejudged the
                   merits of the suit based on . . . prior exposure or familiarity,
                   and then conducted the investigation with the object of putting
                   together a report that demonstrates the suit has no merit, this
                   will create a material question of fact as to the SLC’s
                   independence.224

The “prior exposure” and “familiarity” present in London is markedly different from the

ostensible acts of “prejudgment” in this case. There, both members of a two-member SLC

also sat on an audit committee that reviewed valuations tied to the alleged wrongdoing.225

They later characterized their consideration of the valuations as an “attack” on the flaws in




222
      See Pl.’s Answering Br. at 50–58.
223
      Id. at 50–52.
224
      London, 2010 WL 877528, at *15.
225
      Id.


                                                   41
those valuations, using language “suggesting that the SLC might have engaged in a

combative assault rather than an investigation.”226

          In this case, Plaintiff’s only argument concerning Floyd and Lynton’s involvement

with the motion to dismiss derives from Floyd’s deposition testimony, when he stated that

no one on the Board objected to the filing.227 From this, Plaintiff effectively seeks an

inference that both Floyd and Lynton must therefore have reviewed, analyzed, and

prejudged the merits of this litigation. Plaintiff, however, cannot rely on inferences at this

stage.     The applicable standard is “akin to a summary judgment inquiry,”228 where

“unsupported allegations are insufficient to create a genuine dispute as to material facts.”229




226
      Id. at *16.
227
      See Floyd Dep. Tr. at 66:8–16.
228
   In re Oracle, 824 A.2d at 928; see also Kaplan, 484 A.2d at 507 (noting that this motion
“is to be handled procedurally in a manner akin to proceedings on summary judgment” in
that “[e]ach side . . . shall have an opportunity to make a record” and that the moving party
“has the normal burden imposed on a moving party under a Rule 56 motion”).
229
    Shuttleworth v. Abramo, 1997 WL 349131, at *1 (Del. Ch. June 13, 1997) (“Although
all facts are to be viewed in favor of the non-moving party on a motion for summary
judgment, unsupported allegations are insufficient to create a genuine dispute as to material
facts.”); see also Ct. Ch. R. 56(e) (“When a motion for summary judgment is made and
supported as provided in this rule, an adverse party may not rest upon the mere allegations
or denials of the adverse party’s pleading, but . . . must set forth specific facts showing that
there is a genuine issue for trial.”); In re Transkaryotic Therapies, Inc., 954 A.2d 346, 356
(Del. Ch. 2008) (holding that “once the moving party has satisfied its initial burden of
demonstrating the absence of a material factual dispute, the burden shifts to the nonmovant
to present some specific, admissible evidence that there is a genuine issue of fact for a trial”
and that the nonmovant “may not rest upon the mere allegations or denials of its pleading”
(cleaned up)).


                                              42
         Stripped of the inference, Plaintiff’s argument is that the mere fact that Floyd and

Lynton sat on the board when the motion was filed, standing alone, automatically

disqualifies them. That argument finds no support in Delaware law. Moreover, the tone

of the SLC Report and of each SLC member is even-keeled and unbiased, suggestive of a

fair investigation—not a “combative attack” on Plaintiff’s claims. The prior motion to

dismiss, therefore, does not create a material question of fact as to Floyd’s or Lynton’s

independence.

         Plaintiff next argues that Floyd and Lynton lack independence from Pollo Partners

based on their respective relationships with Kehler. This decision assumes for the sake of

analysis that connecting Floyd and Lynton to non-party Kehler would suffice to

demonstrate that Floyd and Lynton lacked independence from Defendant Pollo Partners.

Even so, the SLC has met its burden to demonstrate their independence.

         As to Floyd, Plaintiff primarily relies on the fact that he served on the Board of

Overseers for the University of Pennsylvania Nursing School with Kehler for sixteen years.

When Kehler chaired the Board of Overseers, Floyd received the “Dean’s Medal” from the

school.230 This relationship, however, does not create a material question of fact as to

Floyd’s independence. The Board of Overseers has “30 board members” and “meets three

to four times per year,” so co-service on that board is plainly not enough to impugn Floyd’s




230
      Pl.’s Answering Br. at 57.


                                              43
independence.231 Kehler was not the Dean of the school, nor is there any evidence to

suggest that he was involved in the decision to select Floyd for the award. 232 Again,

Plaintiff cannot rely on mere inference on this motion and has failed to build a record that

gives rise to a genuine dispute of facts as to Floyd’s independence. Nothing about Floyd’s

and Kehler’s overlapping service on the Board of Overseers impairs Floyd’s ability to

consider the allegations impartially and in the best interests of the Company.

         Plaintiff also contends that Kehler’s statements to Floyd while recruiting Floyd to

EPL’s board call Floyd’s independence into question. For this point, Plaintiff relies on the

following passage from Floyd’s deposition:

                As I recall, Dean [Kehler] really said three things [about this
                litigation]. He said we did nothing illegal, we did nothing
                unethical, but he said the optics did not look good with the, you
                know, with the trading of the stock.233

There is no basis to conclude that Kehler’s conclusory statements to Floyd would have

caused Floyd to prejudge the merits of the litigation. In light of the extensive additional

testimony provided by Floyd, his recollection of Kehler’s statements in early 2016 are




231
      See SLC Report at 24.
  See Floyd Dep. Tr. at 250:10–251:15 (confirming that the Dean’s Medal was “in no
232

way, shape or form” connected to Dean Kehler”).
233
      Id. at 10:21–11:1.


                                               44
immaterial and insufficient to suggest that Floyd approached the investigation with his

mind already made.234

       Neither Floyd’s service on the Board of Overseers with Kehler, nor Floyd’s receipt

of the Dean’s medal, nor Kehler’s statements in early 2016 regarding the litigation, suffice

to establish a genuine dispute of material fact as to Floyd’s independence. The SLC has

therefore met its burden of establishing Floyd’s independence and ability to consider the

allegations impartially and in the best interests of the Company.

       The question of Lynton’s independence from Kehler presents a closer call, but the

SLC has likewise met its burden of establishing her independence. Lynton’s relationship

with Kehler was more substantial than Floyd’s. Lynton attended the same college as

Kehler’s wife, where the two met a handful of times. Lynton then worked at the same

company as both Kehler and his wife for a two-year period after college. Over the past


234
   See, e.g., id. at 10:14–18 (“We discussed the litigation but . . . very briefly. I mean, the
focus of our discussion was about what I could add to the board and the company and . . .
Dean had brought it up very briefly.”); id. at 14:4–16 (testifying that he understood the
SLC’s purpose being “to investigate, analyze the allegations and determine what steps
would go from there including making a recommendation” and that he was selected for the
SLC because he “was an independent director”); id. at 46:16–47:8 (“And every one of us
approached it in a very independent, impartial way with no preconceived notions
whatsoever about [whether] they were guilty or they were innocent. We looked at this in
a very exhaustive way. . . . I think we maintained a very objective, impartial view
throughout the whole process.”); id. at 50:16–51:1 (“[W]e went into this . . . with our
mission here to evaluate independently and partially [sic] and let the facts, let the data take
us where they would. So I don’t think it’s -- there was no fait accompli about sending a
report to the Delaware Chancery Court with a motion to dismiss.”); id. at 65:16–22
(testifying that he recalled the EPL board moving to dismiss this suit in 2016, “but I don’t
recall any of the details of it”).


                                              45
thirty-five years, Lynton has dined with the Kehlers approximately twenty times, with most

of those meals concentrated around the time when their “now grown up” children “were

little.”235 Lynton once asked Kehler a question regarding private equity fees over ten years

ago, a question that she also asked two other individuals. Both Kehler and Lynton have

made donations over the past ten years to charities where the other served as a board

member, but the specific donations identified by Plaintiff were immaterial compared to

their wealth.236

         To meet its burden, the SLC must establish that Lynton’s relationship with the

Kehlers would not have biased Lynton in her investigation of the claims against Pollo

Partners. Two decisions of this court discussing whether similar relationships impugn the

independence of SLC members are instructive.

         In Sutherland v. Sutherland, the plaintiff challenged the independence of a one-

member special litigation committee.237 The plaintiff argued that the committee’s sole

member had undisclosed and material financial ties to a defendant director in addition to a




235
      Lynton Dep. Tr. at 134:14–136:5.
236
    Compare SLC Report at 26 (noting that Lynton has donated over $2 million to the East
Harlem Tutorial Program), and Lynton Dep. Tr. at 181:4–10, 287:6–10 (testifying that her
charitable foundation controls assets worth $8 million and that her net worth is
approximately $40 million), with SLC Report at 26 (noting that Kehler donated $13,000 to
the East Harlem Tutorial Program).
237
      958 A.2d at 236.


                                            46
disclosed social relationship.238       Specifically, the plaintiff pointed to the committee

member’s compensation as a director, his firm’s compensation for work related to the

investigation, and accounting work he had performed for the director defendant’s wife over

ten years prior.239 The court found the disclosed social relationship immaterial and held

that the alleged financial ties were “de minimus” and did not “raise a material question as

to [the committee member’s] independence.”240 The court concluded that the director acted

with sufficient independence where the director “hired independent counsel to support him

in his investigation” and was “himself, a named partner in a reputable Arkansas accounting

firm,” giving him “a strong incentive to act independently” despite any “de minimis” social

contact with an interested director.241

            By contrast, in London v. Tyrell, the court found a material question of fact as to

one SLC member’s independence based on a familial relationship.242 There, an SLC

member was married to a defendant director’s cousin, and although the relationship did

“not seem to be particularly close,” the court could not “say with certainty that [the SLC



238
      Id. at 240–41.
239
      Id.
240
      Id.
241
    Id. at 241. This holding is buttressed by the fact that Delaware law applies greater
scrutiny to the independence of one-member special litigation committees. See id. at 239–
40 (“It should be noted that one-member SLCs are less insulated from the influence of
interested directors, and are closely scrutinized.”).
242
      2010 WL 877528, at *15–16.


                                                47
member] would not have considered the potentially awkward situation of showing up to

[the defendant’s] annual party after the family rumor mill had spread the word that [the

SLC member] had recommended that a lawsuit should proceed against the host.”243

Because the extent to which the family association “may have influenced” the objectivity

of the committee member presented a dispute of fact, the court found that the special

litigation committee had not met its burden under Zapata.244

          Lynton’s relationship with the Kehlers is more like the relationship described in

Sutherland than the familial or financial obligations present in London. Lynton holds

numerous leadership roles in the restaurant and non-profit sectors separate from her

participation on the EPL board and the SLC—like the committee member in Sutherland,

Lynton has a reputational incentive to act independently.245 And unlike the committee

member in London, the connections between Lynton and the Kehlers—based largely

around their children—are unlikely to result in the type of awkward post-investigation

encounters that would weigh on a director’s decision-making during the course of the



243
      Id. at *14.
244
   Id. The London court further evaluated a prior business relationship between the second
special litigation committee member and the defendant director. The defendant had
previously served as CFO of the committee member’s company and “made a significant
and valued contribution to the efforts to sell” that company for a good price. Id. at *15.
The court found “a strong possibility” that this committee member would feel “a sense of
obligation” to the defendant for his assistance in the sale, which sufficed to establish “a
material question of fact regarding the SLC’s independence.” Id.
245
      See Lynton Dep. Tr. at 69:18–73:18.


                                             48
SLC’s investigation. There is no basis to conclude that a relationship based mainly around

their children gave rise to a “sense of obligation” to Kehler, much less Pollo Partners.

Moreover, the Kehlers’ contributions to charities affiliated with Lynton would not

compromise her independence given the relatively small size of those contributions.246

         In sum, neither Lynton’s professional nor personal connections to Kehler suffice to

establish a genuine dispute of material fact as to her independence. The SLC has therefore

met its burden of establishing Lynton’s independence and ability to consider the allegations

impartially and in the best interests of the Company.

                2.     The SLC Conducted a Reasonable Investigation.

         In addition to establishing its own independence, the SLC bears the burden “to prove

also that it conducted a reasonable investigation of the matters alleged in the complaint in

good faith.”247 The court denies an SLC’s motion to dismiss where it arises from a

“selective investigation” that fails to adequately address all of the plaintiff’s claims.248

         A reasonable SLC investigation should “thoroughly investigate[] the factual

elements underlying” the plaintiff’s claims and should result in “an in depth inquiry and . . .

[a] well documented report.”249 It should also “investigate all theories of recovery asserted


246
   See, e.g., id. at 181:4–10, 287:6–10 (testifying that her charitable foundation controls
assets worth $8 million and that her net worth is approximately $40 million).
247
      Kaplan, 484 A.2d at 507.
248
   Sutherland, 958 A.2d at 244 (quoting Electra Inv. Tr., PLC v. Crews, 1999 WL 135239,
at *6 (Del. Ch. Feb. 24, 1999)).
249
      Kahn, 23 A.3d at 842.


                                              49
in the plaintiffs’ complaint” and “explore all relevant facts and sources of information that

bear on the central allegations in the complaint.”250 Further, “[t]o demonstrate that its

recommendations are supported by reasonable bases, the SLC must show that it correctly

understood the law relevant to the case.”251

            Plaintiff argues that the SLC investigation was unreasonable in scope because it did

not thoroughly evaluate the impact of the settlements or of Pollo Partners’ violation of the

Policy.252 Plaintiff also argues that the SLC lacked reasonable bases for the conclusions in

its report because it applied an incorrect standard of materiality,253 erroneously dismissed

Hawley’s conclusions as to the materiality of the Company’s declining value scores and

SSS,254 and erroneously concluded that Pollo Partners lacked the scienter necessary to

establish a claim for insider trading.255

                          a.     Scope of Investigation

            Plaintiff identifies two factors that the SLC purportedly failed to consider in

reaching its conclusions: first, the $20 million value of the Federal Action settlement and

the $625,000 value of the individual defendants’ settlement in this suit; second, whether



250
      London, 2010 WL 877528, at *17.
251
      Id.
252
      Pl.’s Answering Br. at 21–25.
253
      Id. at 38.
254
      Id. at 26–42.
255
      Id. at 42–48.


                                                 50
Pollo Partners’ violation of the Policy provides any independent causes of action against

Pollo Partners or aids in establishing Pollo Partners’ scienter.

            “If the SLC fails to investigate facts or sources of information that cut at the heart

of plaintiffs’ complaint this will usually give rise to a material question about the

reasonableness and good faith of the SLC’s investigation.”256 Where the SLC decides “not

to explore specific acts of alleged misconduct,” it must “carefully analyze whether a

summary investigation of those specific acts could shed light on the more serious

allegations,” because a “total failure to explore the less serious allegations in plaintiffs’

complaint may cast doubt on the reasonableness and good faith of an SLC’s

investigation.”257

            Plaintiff’s assertion that the SLC failed to consider settlement of the Federal Action

is incorrect. The SLC Report notes that:

                   In reaching the conclusions discussed herein, the SLC
                   considered what impact, if any, the fact that the Turocy
                   Defendants decided to settle the Turocy Class Action, and the
                   settlement amount, should have on the SLC’s analysis. The
                   SLC determined that neither the fact, nor amount, of the
                   settlement alters the SLC’s determinations. The SLC
                   concludes that the Turocy Defendants decided to settle the
                   litigation not because they believed the allegations had merit,
                   but because of the risks inherent in potentially proceeding to
                   trial and the significant costs that would be incurred in doing
                   so. The SLC notes that the MOU explicitly states that the


256
      London, 2010 WL 877528, at *17 (citing Sutherland, 958 A.2d at 242).
257
      Id.


                                                  51
                 Turocy Defendants have not, by entering into the agreement,
                 admitted any liability or wrongdoing.258

The gravamen of Plaintiff’s argument is that the SLC’s dismissal of the settlement was

conclusory. But, as is common in litigation settlements, the settlement does not constitute

an admission of liability. Rather, non-legal business decisions, like those cited in the SLC

Report’s conclusion, may incentivize a party to settle litigation.259

         The individual defendants in this action reached a settlement agreement with

Plaintiff for $625,000 on June 23, 2020, over one year after the SLC concluded its

investigation and published its report.260 The settlement agreement did not exist at the time

of the SLC’s investigation and thus could not have been included in the SLC Report. This

court has not yet evaluated or approved the settlement. Plaintiff argues that the SLC should

have later reconsidered its position in light of the settlement agreement,261 but Plaintiff’s

arguments do not demonstrate a genuine dispute of fact material to the scope of SLC’s

investigation.

         As this court highlighted in London v. Tyrell, the court’s inquiry into the scope of

an SLC’s investigation is designed to ensure that the SLC “seriously investigated”

Plaintiff’s allegations, including “fundamental theor[ies] of recovery in plaintiffs’



258
      SLC Report at 47 n.319.
259
      See id. at 374–76.
260
      See Dkt. 176 ¶ N.
261
      Pl.’s Answering Br. at 22–23.


                                              52
complaint.”262 The SLC did just that, and Plaintiff offers no explanation for why the

settlement agreement itself would alter the factual findings and legal conclusions that the

SLC reached after its investigation.

         Plaintiff next argues that the SLC should have considered whether Pollo Partners’

violation of the Policy could have “established a presumption that [Pollo Partners] acted

with scienter, or a presumption that [Pollo Partners] possessed material information,”

whether “violation of the policy should result in all inferences being drawn against [Pollo

Partners] as to the elements of scienter and materiality,” and whether the “violation of the

Insider Trading Policy gave rise to any independent legal claims” against Pollo Partners.263

         As noted above, the SLC must “investigate all theories of recovery asserted in the

plaintiffs’ complaint.”264 The court will not fault the SLC for failing to evaluate claims

that were not asserted in the Complaint.

         Plaintiff’s argument that the SLC failed to consider the elements of scienter and

materiality in light of the Policy similarly fails to impugn the reasonableness of the scope

of the SLC’s investigation. The SLC considered the technical violation,265 concluding that

“the potential harm in this instance was mitigated by the fact that Ms. Austin was aware of




262
      London, 2010 WL 877528, at *22.
263
      Pl.’s Answering Br. at 24–25.
264
      London, 2010 WL 877528, at *17 (emphasis added).
265
      See SLC Report at 208–09.


                                             53
the Block Trade in advance and did not find it objectionable.”266 In any event, the SLC

conducted an independent and thorough evaluation of the materiality of Hawley’s

information and of each Defendants’ scienter based on its interviews and review of an

extensive record, obviating the need for an inference of intent based on the Policy alone.

         In sum, the SLC’s investigation and report considered each allegation contained in

the Complaint and evaluated the facts and law relevant to those allegations. It further

considered the Federal Action settlement and the Policy and did not find that either

weighed heavily on its analysis. The SLC has therefore met its burden of establishing that

its investigation was reasonable in scope.

                       b.      Bases for Conclusion

         Plaintiff contests the reasonableness of the SLC’s conclusions on three grounds:

first, that the SLC applied an incorrect standard of materiality;267 second, that the SLC

erroneously concluded that Hawley’s value score and SSS data were immaterial; 268 and

third, that the SLC erroneously concluded that the Defendants lacked scienter.269

         It bears noting at the outset that the court’s role on this motion is not to second guess

the conclusions that the SLC reached.270 Rather, the court must only determine whether


266
      Id. at 280–82.
267
      Pl.’s Answering Br. at 38.
268
      Id. at 26–42.
269
      Id. at 42–48.
270
   See Kaplan, 484 A.2d at 519 (holding that “it is the conduct and activity of the Special
Litigation Committee in making its evaluation of the factual allegations and contentions


                                                54
the SLC had “reasonable bases” for reaching its conclusions and whether it reached those

conclusions in good faith.271 In this case, the SLC did.

         The standard for materiality under Delaware law is information that “would have

been viewed by the reasonable investor as having significantly altered the ‘total mix’ of

information made available.”272 In arguing that the SLC incorrectly applied a subjective,

rather than an objective, standard for materiality, Plaintiff points to two sentences in the

SLC Report273 and to an excerpt from Lynton’s deposition in which she defines material

as information that “has significant effect on the operations of the company” or “has an

effect on the long-term operations and viability of the company.”274

         The SLC, however, identified and applied the correct standard.275 It evaluated the

information provided by Hawley, identified various reasons why Hawley’s data did not


contained in the plaintiff’s complaint which provide the measure for the Committee’s
independence, good faith and investigatory thoroughness” because “it is the Special
Litigation Committee which is under examination at this first-step stage of the proceedings,
and not the merits of the plaintiff’s cause of action”).
271
      See London, 2010 WL 877528, at *11.
272
      Gantler v. Stephens, 965 A.2d 695, 710 (Del. 2009).
273
    Pl.’s Answering Br. at 38; see also SLC Report at 286 (“In the SLC’s view, the
Company’s performance and projections fall within the expected level of intra-quarter
variability that companies typically experience. . . .” (emphasis added)); id. at 287 (“The
SLC also found significant the fact that, in the past, EPL has rebounded in the final period
of a quarter after suffering two very poor, and significantly below-plan, periods of
Company SSS.” (emphasis added)).
274
      Lynton Dep. Tr. at 51:10–52:12.
275
  See SLC Report at 249 (quoting In re Oracle, 867 A.2d at 934); id. at 251 (quoting
Gantler, 955 A.2d at 710).


                                             55
support the conclusion that price increases caused the decline in SSS and Company value

scores, and concluded that “the Company’s intra-quarter information, when viewed with

the Company’s disclosures and cautionary statements about the inability to guarantee a

particular level of performance, would, if disclosed, not have impacted the total mix of

information.”276 It is contextually evident that the language cited by Plaintiff does not refer

to the SLC’s view on materiality, but rather to the SLC’s views on the accuracy of

Hawley’s information—one of many factors in the materiality analysis. And despite

Lynton’s personal definition of materiality differing from the legal standard, there is no

evidence sufficient to establish a dispute of fact as to whether the SLC adopted Lynton’s

standard in its analysis.277

          Plaintiff next argues that the SLC incorrectly discounted Hawley’s data when

reaching its conclusions. But the SLC relied on Hawley’s own statements discounting a

correlation between value scores and pricing increases and noting that he “had been, in

effect, providing his own point of view throughout his portion of the [Management

Presentation].”278 Further, as detailed above, the recipients of Hawley’s data all understood




276
      Id. at 367.
  See Lynton Dep. Tr. at 292:18–293:3 (testifying that she “[r]elied on the definition [of
277

materiality] in the SLC report”).
278
    SLC Report at 154; see also id. at 151 (“Mr. Hawley testified that he did not believe
that the data indicated that ‘value scores’ declined simultaneous to EPL’s pricing
actions.”).


                                              56
that his SSS projections did not “‘translate’ into his more formal quarterly forecasts”279 and

that Hawley himself had “ultimately dismissed” the conclusion that “the slower sales were

due to changing underlying sales trends.”280

          The SLC’s investigation and report is not rendered unreasonable merely because

Plaintiff disagrees with its conclusions. The SLC did not discount Hawley’s data; it simply

concluded that the EPL board and Executive Management Team correctly reached less-

nefarious conclusions from that data. The challenges raised by Plaintiff regarding the

materiality of Hawley’s data offers an alternative conclusion: that the decline in SSS and

value score was based on pricing increases. This does not create a dispute of fact as to

whether the conclusion the SLC reached was reasonable. Because the SLC had provided

ample reasonable bases for its conclusion that the data presented by Hawley was

immaterial, Plaintiff’s challenge fails.

          Plaintiff lastly argues that because Defendants “[a]ffirmatively [c]oncealed” certain

information during the Earnings Call, the SLC should have concluded that Defendants

acted with scienter when participating in the Block Trade.281 Plaintiff points to information

regarding the Company’s declining SSS numbers and value scores in the time leading up

to the Earnings Call. Because Defendants were made aware of this information at the



279
      Id. at 161.
280
      Id. at 185.
281
      Pl.’s Answering Br. at 42–47.


                                               57
May 11 and 12 board meetings, Plaintiff contends that their decision not to share it publicly

in the earnings call evinces their intent to trade on that information.

          No Pollo Partners representatives participated in the Earnings Call where

information was purportedly “affirmatively concealed.” In any event, the SLC concluded

that the EPL board and Executive Management Team made the decision not to share that

information in the Earnings Call for other reasons. Specifically, the SLC found that “the

SSS range in the Q1 2015 Earnings Call Q&A may have been Mr. Hawley’s forecast,” but

it “did not reflect an official position by the Company.”282 Hawley confirmed this position,

noting that his data serves as an “estimate for Mr. Roberts and others so that they could, in

their judgment, make disclosures that they considered appropriate.”283

          The SLC also noted that the existence of the lock-up agreements and the Policy

resulted in May 19, 2015, being the first available Trading Window since the IPO. The

SLC concluded that the open Trading Window provided a more plausible explanation for

Pollo Partners’ intent than the exploitation of material nonpublic information.284

          Plaintiff relies on Silverberg v. Gold to support the premise that “[Pollo Partners’]

sale on the very first day of the trading window supports the finding of scienter.”285 In



282
      SLC Report at 188.
283
      Id. at 189.
284
      See id. at 333.
  Pl.’s Answering Br. at 48 (citing Silverberg v. Gold, 2013 WL 6859282, at *14 (Del. Ch.
285

Dec. 31, 2013)).


                                               58
Silverberg, the defendants’ “large-scale disposal of stock immediately following the

FDA’s approval” of their drug was “sufficient to support a reasonable inference” for

“purposes of a motion to dismiss” where the plaintiff alleged that the defendants knew of

“a significant risk of the physician community being reluctant to prescribe [the drug]

because of the cost and reimbursement concerns associated with it.”286 Because the

defendants knew the risk that their drug would not be commercially successful, did not

disclose that risk, and sold their stock immediately after the event that would have revealed

the drug’s failure, the court found scienter reasonably inferable.287

          Silverberg is distinguishable from this case, both substantively and procedurally.

Substantively, the SLC concluded that the timing of the trade on the first available Trading

Window since the IPO undercuts a finding of scienter rather than supporting that finding.

This conclusion was based, reasonably, upon the nature of Pollo Partners’ investment and

the lack of available selling opportunities prior to the Trading Window. Procedurally,

Plaintiff is not entitled to the same inference the plaintiff in Silverberg received. Rather,

Plaintiff had the opportunity to develop a record that would cast doubt on the SLC’s

conclusions regarding scienter but failed to do so.

          None of Plaintiff’s arguments raise a genuine question of material fact as to the

reasonableness of the scope of the SLC’s investigation or the presence of reasonable bases


286
      2013 WL 6859282, at *14.
287
      See id. at *15.


                                              59
for the SLC’s conclusions. Rather, the SLC has met its burden and established that its

conclusions were the product of a reasonable, good faith investigation.

       B.     Second Step

       This court has framed the analysis called for in the second step as follows:

               [T]he trial court’s task in the second step is to determine
              whether the SLC’s recommended result falls within a range of
              reasonable outcomes that a disinterested and independent
              decision maker for the corporation, not acting under any
              compulsion and with the benefit of the information then
              available, could reasonably accept.288

       Having already dilated extensively on Plaintiff’s challenge to the substance and

scope of the SLC’s investigation, it is not much of a leap to conclude that the recommended

result falls within the range of reasonable outcomes. At bottom, a disinterested and

independent decision-maker for the Company, not acting under any compulsion and with

the benefit of the information available to the SLC, could reasonably accept the SLC’s

recommendation to dismiss Plaintiff’s claims.



288
    In re Primedia, Inc. S’holders Litig., 67 A.3d 455, 468 (Del. Ch. 2013); accord Obeid
v. Hogan, 2016 WL 3356851, at *12 n.14 (Del. Ch. June 10, 2016) (collecting cases). The
second step of the Zapata analysis has been described by Delaware courts as “the essential
key,” on the one hand, Zapata, 430 A.2d at 789, and “discretionary” on the other. Kaplan,
484 A.2d at 520; accord WeWork, 250 A.3d at 1013 (noting that the second step “permits
the court in its discretion to use its own independent business judgment in determining
whether the motion to dismiss should be granted” (emphasis added) (internal quotation
marks omitted)); Sutherland, 658 A.2d at 239 (noting that “the court may nonetheless
exercise its own business judgment and deny the motion to dismiss” (emphasis added)).
Given the salutary and “innovative” nature of the second step, this jurist is inclined to view
it as essential. See Obeid, 2016 WL 3356851, at *12.


                                             60
         Only the Brophy claim of Count I is asserted against the non-settling defendant,

Pollo Partners. That claim requires a showing of scienter.289 The SLC directly addressed

the facts on which Plaintiff relies to support a finding of scienter and concluded that they

offered little support. Although this decision is focused on Pollo Partners, the SLC

evaluated the information available to each Defendant, as well as each of the Defendants’

respective reasons for participating in the Block Trade, and determined that innocent

explanations for the timing of the trade and the disclosures issued in May 2015 were more

plausible than the insider trading theory set forth in the Complaint.290 Specific to Pollo

Partners, the SLC found no liquidity concerns present and that the private equity model for

Pollo Partners’ investment provided a more credible explanation for the timing of the sale

than did any information to which insiders may have had access.291

         Faced with factual circumstances that present compelling explanations for the

timing of the Block Trade, the SLC’s determination that Count I is not worth pursuing was

a reasonable one. In other words, the SLC reasonably concluded that pursuit of the weak

Brophy claim against Pollo Partners is not worth the expense of protracted and uncertain

litigation.




289
      See supra note 195.
290
      See SLC Report at 313–42.
291
      See id. at 333–34.


                                            61
III.   CONCLUSION

       The SLC has met its burden of proof. The SLC’s motion to dismiss is GRANTED.




                                        62